Exhibit 10.1 $700,000,000.00 REVOLVING CREDIT FACILITY CREDIT AGREEMENT by and among BIG LOTS STORES, INC., BIG LOTS, INC. and BIG LOTS CANADA, INC., as Borrowers, THE GUARANTORS PARTY HERETO, THE BANKS PARTY HERETO, PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent, PNC BANK CANADA BRANCH, as Canadian Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Joint Syndication Agent and as a Joint Lead Arranger, U.S. BANK NATIONAL ASSOCIATION, as a Joint Syndication Agent and as a Joint Lead Arranger, PNC CAPITAL MARKETS LLC, as a Joint Lead Arranger and as the Sole Bookrunner, BRANCH BANKING AND TRUST COMPANY, as a Co-Documentation Agent, COMPASS BANK, as a Co-Documentation Agent, and THE HUNTINGTON NATIONAL BANK, as a Co-Documentation Agent Dated July 22, 2011 CUSIP #08930FAA2 TABLE OF CONTENTS Section Page 1.CERTAIN DEFINITIONS 2 1.1 Certain Definitions. 2 1.2 Construction. 38 Number; Inclusion. 38 Determination. 38 Administrative Agent's and Canadian Agent's Discretion and Consent. 38 Documents Taken as a Whole. 39 Headings. 39 Implied References to this Agreement. 39 Persons. 39 Modifications to Documents. 39 From, To and Through. 39 Shall; Will. 39 Time. 39 Equivalent Amount. 40 1.3 Accounting Principles. 40 2.REVOLVING CREDIT AND SWING LOAN FACILITIES 40 2.1 Revolving Credit and Swing Loan Commitments. 40 US Revolving Credit Loans. 40 Canadian Revolving Credit Loan Sub-Facility. 41 US Swing Loans. 41 Canadian Swing Loans. 42 2.2 Nature of Banks' Obligations with Respect to Revolving Credit Loans. 42 US Revolving Credit Loans. 42 Canadian Revolving Credit Loans. 42 2.3 Facility Fees. 43 2.4 US Loan Requests; Canadian Loan Requests; US Swing Loan Requests; Canadian Swing Loan Requests. 43 US Loan Requests. 43 Canadian Loan Requests. 44 US Swing Loan Requests. 45 Canadian Swing Loan Requests. 45 2.5 Making Revolving Credit Loans and Swing Loans; Presumptions by the Administrative Agent and Canadian Agent; US Revolving Credit Notes, Canadian Revolving Credit Notes; US Swing Notes and Canadian Swing Notes. 46 Making US Revolving Credit Loans. 46 Making Canadian Revolving Credit Loans. 46 Making US Swing Loans. 47 US Swing Loans Under Cash Management Agreements. 47 Making Canadian Swing Loans. 47 Section Page Presumptions by the Administrative Agent and the Canadian Agent. 48 US Revolving Credit Notes. 49 Canadian Revolving Credit Notes. 49 US Swing Note. 49 Canadian Swing Note. 49 2.6 Borrowings to Repay Swing Loans. 49 US Swing Loans. 49 Canadian Swing Loans. 50 2.7 Use of Proceeds. 50 2.8 US Letter of Credit Subfacility. 51 Issuance of US Letters of Credit. 51 US Letter of Credit Fees. 52 Disbursements, Reimbursement. 52 Repayment of US Participation Advances. 54 Documentation. 54 Determinations to Honor Drawing Requests. 55 Nature of US Participation and US Reimbursement Obligations. 55 Indemnity. 56 Liability for Acts and Omissions. 57 2.9 Canadian Letter of Credit Subfacility. 58 Issuance of Canadian Letters of Credit. 58 Canadian Letter of Credit Fees. 59 Disbursements, Reimbursement. 60 Repayment of Canadian Participation Advances. 61 Documentation. 62 Determinations to Honor Drawing Requests. 62 Nature of Participation and Reimbursement Obligations. 62 Indemnity. 64 Liability for Acts and Omissions. 64 2.10 Defaulting Banks. 66 2.11 Optional Termination or Reduction of Revolving Credit Commitments. 68 US Revolving Credit Commitments. 68 Canadian Revolving Credit Commitments. 68 2.12 Increase in US Revolving Credit Commitments. 68 Increasing Banks and New Banks. 68 Treatment of Outstanding US Loans and US Letters of Credit. 70 2.13 Utilization of US Revolving Credit Commitments in US Optional Currencies. 70 Periodic Computations of Dollar Equivalent Amount of US Loans and US Letters of Credit Outstanding. 70 Notices From US Banks That US Optional Currencies Are Unavailable to Fund New US Revolving Credit Loans. 70 - ii - Section Page Notices From US Banks That US Optional Currencies Are Unavailable to Fund Renewals of the LIBOR Rate Option. 71 Requests for Additional US Optional Currencies. 71 2.14 Utilization of Canadian Revolving Credit Commitments in Canadian Optional Currency. 72 Periodic Computations of Dollar Equivalent Amount of Canadian Revolving Credit Loans and Canadian Letters of Credit Outstanding. 72 Notices From Canadian Banks That Canadian Optional Currency Is Unavailable to Fund New Canadian Revolving Credit Loans. 72 Notices From Canadian Banks That Canadian Optional Currency Is Unavailable to Fund Renewals of the LIBOR Rate Option. 72 2.15 Currency Repayments. 73 US Revolving Credit Loans. 73 Canadian Revolving Credit Loans. 74 2.16 Optional Currency Amounts. 74 US Optional Currencies. 74 Canadian Optional Currency. 74 2.17 Adjustment of Loans and Certain Other Obligations. 75 Requirement for Adjustment. 75 Notice of Adjustment. 75 Manner of Adjustment. 75 Determination of Loans to be Repaid. 76 Payment Obligations. 77 Participations. 77 Obligations Unconditional. 77 Breakage Compensation. 78 Limitations of Usage and Commitments. 78 2.18 Activation of Canadian Revolving Credit Commitments. 78 3.INTEREST RATES 78 3.1 Interest Rate Options. 78 US Revolving Credit Interest Rate Options. 79 Canadian Revolving Credit Interest Rate Options. 80 Rate Quotations. 80 Interest Act (Canada). 80 Change in Fees or Interest Rates. 81 3.2 Interest Periods. 81 3.3 Interest After Default. 82 Interest Rate. 82 Letter of Credit Fees. 82 Other Obligations. 82 Acknowledgment. 83 3.4 LIBOR Rate Unascertainable; CDOR Rate Unascertainable Illegality; Increased Costs; Deposits Not Available. 83 - iii - Section Page LIBOR Rate Unascertainable. 83 LIBOR Rate Illegality; Increased Costs; Deposits Not Available. 83 Administrative Agent's, Canadian Agent's and US Banks' Rights. 84 CDOR Rate Unascertainable. 85 CDOR Rate Illegality; Increased Costs; Deposits Not Available. 85 Canadian Agent's and Canadian Banks' Rights. 85 3.5 Selection of Interest Rate Options; Selection of Optional Currency. 86 4.PAYMENTS 87 4.1 Payments. 87 US Obligations. 87 Canadian Obligations. 87 4.2 Pro Rata Treatment of Banks. 88 US Revolving Credit Loans. 88 Canadian Revolving Credit Loans. 88 4.3 Sharing of Payments by Banks. 89 US Banks. 89 Canadian Banks. 89 4.4 Presumptions by Administrative Agent; Canadian Agent. 90 Administrative Agent. 90 Canadian Agent. 90 4.5 Interest Payment Dates. 91 4.6 Voluntary Prepayments. 91 Right to Prepay. 91 Replacement of a Bank. 92 4.7 Mandatory Prepayments. 94 Reduction of US Revolving Credit Commitments. 94 Reduction of Canadian Revolving Credit Commitments. 94 Excess US Borrowings. 94 Excess Canadian Borrowings. 95 Application among Interest Rate Options. 95 4.8 Increased Costs. 95 Increased Costs Generally. 95 Capital Requirements. 96 Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New Loans. 97 Delay in Requests. 97 4.9 Taxes. 97 Payments Free of Taxes. 97 Payment of Other Taxes by the Borrowers. 98 Indemnification by the Loan Parties. 98 Evidence of Payments. 98 Status of Banks. 99 - iv - Section Page 4.10 Indemnity. 4.11 Settlement Date Procedures. US Settlement Date Procedures. Canadian Settlement Date Procedures. 4.12Judgment Currency. Currency Conversion Procedures for Judgments. Indemnity in Certain Events. 5.REPRESENTATIONS AND WARRANTIES 5.1 Representations and Warranties. Organization and Qualification. Capitalization and Ownership. Subsidiaries. Power and Authority. Validity and Binding Effect. No Conflict. Litigation. Title to Properties. Financial Statements. Use of Proceeds; Margin Stock. Full Disclosure. Taxes. Consents and Approvals. No Event of Default; Compliance with Instruments. Patents, Trademarks, Copyrights, Licenses, Etc. Insurance. Compliance with Laws. Material Contracts; Burdensome Restrictions. Investment Companies; Regulated Entities. Plans and Benefit Arrangements. Canadian Plans. Employment Matters. Environmental Matters. Senior Debt Status. Anti-Terrorism Laws. Inactive Subsidiaries. 5.2 Updates to Schedules. 6.CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT 6.1 First Loans and Letters of Credit. Officer's Certificate. Corporate Secretary's and/or Secretary's Certificate. Delivery of Loan Documents. Opinion of Counsel. Legal Details. - v - Section Page Payment of Fees. Consents. Officer's Certificate Regarding MACs. No Violation of Laws. No Actions or Proceedings. Lien Searches. Insurance Policies. Termination Statements:Release Statements and Other Releases. Financial Projections. Repayment of Prohibited Indebtedness. Debt Rating. Other Documents and Conditions. 6.2 Each Additional Loan or Letter of Credit. 7.COVENANTS 7.1 Affirmative Covenants. Preservation of Existence, Etc. Payment of Liabilities, Including Taxes, Etc. Maintenance of Insurance. Maintenance of Properties and Leases. Maintenance of Patents, Trademarks, Etc. Visitation Rights. Keeping of Records and Books of Account. Plans and Benefit Arrangements. Compliance with Laws. Use of Proceeds. Subordination of Intercompany Loans. Anti-Terrorism Laws. 7.2 Negative Covenants. Indebtedness. Liens. Guaranties. Loans and Investments. Liquidations, Mergers, Consolidations, Acquisitions. Dispositions of Assets or Subsidiaries. Affiliate Transactions. Subsidiaries, Partnerships and Joint Ventures; Excluded US Inactive Subsidiaries; Excluded Active Subsidiaries. Continuation of or Change in Business. Plans and Benefit Arrangements. Canadian Pension Plans. Fiscal Year. Issuance of Stock or Other Equity Interests. Changes in Organizational Documents. Maximum Leverage Ratio. Minimum Fixed Charge Coverage Ratio. - vi - Section Page Negative Pledges. 7.3 Reporting Requirements. Quarterly Financial Statements. Annual Financial Statements. Certificate of the US Borrowers. Notice of Default. Notice of Litigation. Certain Events. Notice of Change in Debt Rating. Budgets, Forecasts, Other Reports and Information. Notices Regarding Plans and Benefit Arrangements. 8.DEFAULT 8.1 Events of Default. Payments Under Loan Documents. Breach of Warranty. Breach of Negative Covenants or Visitation Rights. Breach of Other Covenants. Defaults in Other Agreements or Indebtedness. Final Judgments or Orders. Loan Document Unenforceable. Proceedings Against Assets. Notice of Lien or Assessment. Insolvency. Events Relating to Plans and Benefit Arrangements. Cessation of Business. Change of Control. Involuntary Proceedings. Voluntary Proceedings. 8.2 Consequences of Event of Default. Events of Default Other Than Bankruptcy or Reorganization Proceedings. Bankruptcy or Reorganization Proceedings. Set-off. Suits, Actions, Proceedings. Application of Proceeds. Other Rights and Remedies. 9.THE ADMINISTRATIVE AGENT 9.1 Appointment and Authority. Administrative Agent. Canadian Agent. 9.2 Rights as a Bank. 9.3 Exculpatory Provisions. 9.4 Reliance by Administrative Agent and Canadian Agent. 9.5 Delegation of Duties. - vii - Section Page 9.6 Resignation of Administrative Agent and/or Canadian Agent. 9.7 Non-Reliance on Administrative Agent; Canadian Agent and Other Banks. 9.8 No Other Duties, etc. 9.9 Administrative Agent's Fee. 9.10 Authorization to Release Guarantors. 9.11 No Reliance on Administrative Agent's or Canadian Agent's Customer Identification Program. 10.MISCELLANEOUS 10.1 Modifications, Amendments or Waivers. Increase of Commitment; Extension of Expiration Date, Extension of Payment; Reduction of Principal Interest or Fees; Modification of Terms of Payment. Release of Guarantor. Miscellaneous. 10.2 No Implied Waivers; Cumulative Remedies. 10.3 Expenses; Indemnity; Damage Waiver. Costs and Expenses. Indemnification by the Borrowers. Reimbursement by Banks. Waiver of Consequential Damages, Etc. Payments. 10.4 Holidays. 10.5 Notices; Effectiveness; Electronic Communication. 10.6 Severability. 10.7 Duration; Survival. 10.8 Successors and Assigns. Successors and Assigns Generally. Assignments by Banks. Register. Participations. Limitations upon Participant Rights Successors and Assigns Generally. Certain Pledges; Successors and Assigns Generally. 10.9 Confidentiality General. Sharing Information With Affiliates of the Banks. 10.10 Counterparts; Integration; Effectiveness. 10.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS; WAIVER OF JURY TRIAL. Governing Law. SUBMISSION TO JURISDICTION. WAIVER OF VENUE. - viii - Section Page SERVICE OF PROCESS. WAIVER OF JURY TRIAL. 10.12 USA Patriot Act Notice. 10.13 Payment of Debt; Joint and Several Obligations; Borrowing Agency. US Borrowers. Designation of US Borrowing Agent; Nature of US Borrowing Agency. 10.14 Additional Waivers of US Borrowers. 10.15 Joinder of Guarantors. 10.16 Domicile of Loans. - ix - LIST OF SCHEDULES AND EXHIBITS SCHEDULES SCHEDULE 1.1(A) - PRICING GRID SCHEDULE 1.1(B) - COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES SCHEDULE 1.1(E)(1) - EXCLUDED CANADIAN ACTIVE SUBSIDIARIES SCHEDULE 1.1(E)(2) - EXCLUDED CANADIAN INACTIVE SUBSIDIARIES SCHEDULE 1.1(E)(3) - EXCLUDED US ACTIVE SUBSIDIARIES SCHEDULE 1.1(E)(4) - EXCLUDED US INACTIVE SUBSIDIARIES SCHEDULE 1.1(P)(1) - PERMITTED INVESTMENTS SCHEDULE 1.1(P)(2) - PERMITTED LIENS SCHEDULE 1.1(R) - ROLLOVER LETTERS OF CREDIT SCHEDULE 5.1.2 - CAPITALIZATION SCHEDULE 5.1.3 - SUBSIDIARIES SCHEDULE 5.1.7 - NEW YORK POTENTIAL TAX CLAIM SCHEDULE 5.1.8 - OWNED REAL PROPERTY SCHEDULE 5.1.13 - CONSENTS AND APPROVALS SCHEDULE 5.1.16 - INSURANCE POLICIES SCHEDULE 5.1.20 - EMPLOYEE BENEFIT PLAN DISCLOSURES SCHEDULE 5.1.23 - ENVIRONMENTAL DISCLOSURES SCHEDULE 7.2.1 - PERMITTED INDEBTEDNESS SCHEDULE 7.2.3 - EXISTING GUARANTIES EXHIBITS EXHIBIT 1.1(A) - ASSIGNMENT AND ASSUMPTION AGREEMENT EXHIBIT 1.1(G)(1) - GUARANTOR JOINDER EXHIBIT 1.1(G)(2)(A) - GUARANTY AGREEMENT (SUBSIDIARIES) EXHIBIT 1.1(G)(2)(B) - GUARANTY AGREEMENT (PARENT) EXHIBIT 1.1(G)(2)(C) - GUARANTY AGREEMENT (SUBSIDIARIES) EXHIBIT 1.1(I) - INTERCOMPANY SUBORDINATION AGREEMENT EXHIBIT 1.1(R)(1) - US REVOLVING CREDIT NOTE EXHIBIT 1.1(R)(2) - CANADIAN REVOLVING CREDIT NOTE EXHIBIT 1.1(S)(1) - US SWING NOTE EXHIBIT 1.1(S)(2) - CANADIAN SWING NOTE EXHIBIT 2.4.1 - US LOAN REQUEST EXHIBIT 2.4.2 - CANADIAN LOAN REQUEST EXHIBIT 2.4.3 - US SWING LOAN REQUEST EXHIBIT 2.4.4 - CANADIAN SWING LOAN REQUEST EXHIBIT 7.2.5 - ACQUISITION COMPLIANCE CERTIFICATE EXHIBIT 7.3.3 - QUARTERLY COMPLIANCE CERTIFICATE - x - CREDIT AGREEMENT THIS CREDIT AGREEMENT is dated July 22, 2011 and is made by and among Big Lots Stores, Inc., an Ohio corporation ("BLS"), Big Lots, Inc., an Ohio corporation (the "Parent") (BLS and the Parent are each, a "US Borrower" and collectively, the "US Borrowers"), Big Lots Canada, Inc., an Alberta corporation (the "Canadian Borrower"), each of the Guarantors (as hereinafter defined), the Banks (as hereinafter defined), PNC Bank, National Association, in its capacity as administrative agent for the Banks and the Canadian Agent (as hereinafter defined) under this Agreement (hereinafter referred to in such capacity as the "Administrative Agent"), Wells Fargo Bank, National Association and U.S. Bank National Association, each in its capacity as syndication agent for the Banks under this Agreement (hereinafter collectively referred to in such capacity as the "Syndication Agents"), Branch Banking and Trust Company, Compass Bank, and The Huntington National Bank, each in its capacity as a co-documentation agent for the Banks under this Agreement (hereinafter collectively referred to in such capacity as the "Co-Documentation Agents") and PNC Bank Canada Branch, in its capacity as funding agent for the Canadian Banks (as hereinafter defined) under this Agreement (hereinafter referred to in such capacity as the "Canadian Agent"). WITNESSETH: WHEREAS, the Borrowers have requested the Banks to provide a revolving credit facility (including a letter of credit subfacility, a swing loan subfacility and a Canadian Dollar (as hereinafter defined) subfacility) to the Borrowers (but with respect to the Canadian Dollar subfacility, solely to the Canadian Borrower) in an aggregate principal amount, subject to Section 2.12 [Increase in US Revolving Credit Commitments], not to exceed Seven Hundred Million and 00/100 Dollars ($700,000,000.00); and WHEREAS, the credit facility shall be used (i) to repay certain existing indebtedness of the Borrowers including amounts due under the Prior Loan Agreement (as hereinafter defined), (ii) to provide working capital to the Borrowers, and (iii) for general corporate purposes of the Borrowers, including transaction costs and expenses, letters of credit, capital expenditures of the Loan Parties, purchases of the Parent's common shares and Permitted Acquisitions (as hereinafter defined); and WHEREAS, the Banks are willing to provide such credit upon the terms and conditions hereinafter set forth. NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants and agreements hereinafter set forth, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, covenant and agree as follows: 1. CERTAIN DEFINITIONS Certain Definitions. In addition to words and terms defined elsewhere in this Agreement, the following words and terms shall have the following meanings, respectively, unless the context hereof clearly requires otherwise: Activation Date shall have the meaning assigned to that term in Section 2.18 [Activation of Canadian Revolving Credit Commitment]. Adjusted Consolidated EBITDAR shall mean, as of any date of determination, Consolidated EBITDAR for the period equal to the immediately preceding twelve (12) consecutive months, as adjusted to include without duplication the difference between (a) the sum of (i) net income plus (ii) depreciation, plus (iii) amortization, plus (iv) other non-cash charges to net income, plus (v) interest expense, plus (vi) income tax expense, plus (vii) Consolidated Rental Expense, minus (b) non-cash credits to net income, all calculated as set forth in the definition of "Consolidated EBITDAR" below, for such period of any Persons or assets acquired by any Loan Party during such period on a pro forma basis for such period as if such Permitted Acquisition had occurred on the first day of such period as evidenced by pro forma financial statements in form and substance satisfactory to the Administrative Agent, in each case determined and consolidated for the Parent and its Subsidiaries in accordance with GAAP. Adjustment Date shall mean (i) any day prior to the Equalization Date that the Loans need to be adjusted in accordance with Section 2.17 [Adjustment of Loans and Certain Other Obligations] so that the full amount of the Commitments are available to the Borrowers, or (ii) any other date prior to the Equalization Date selected by the Administrative Agent in its commercially reasonable discretion exercised in good faith; provided, that the Administrative Agent will endeavor to give fifteen (15) days prior notice to the Borrowers of any Adjustment Date selected by the Administrative Agent pursuant to this clause (ii), but shall not be liable to the US Borrowers for failing to do so. Administrative Agent shall have the meaning assigned to that term in the Preamble hereof. Administrative Agent's Fee shall have the meaning assigned to that term in Section 9.9 [Administrative Agent's Fee]. Administrative Agent's Letter shall have the meaning assigned to that term in Section 9.9 [Administrative Agent's Fee]. Affiliate as to any Person shall mean any other Person (i) which directly or indirectly controls, is controlled by, or is under common control with such Person, (ii) which beneficially owns or holds twenty percent (20%) or more of any class of the voting or other equity interests of such Person, or (iii) twenty percent (20%) or more of any class of voting interests or other equity interests of which is beneficially owned or held, directly or indirectly, by such Person.Control, as used in this definition, shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of a Person, whether through the ownership of voting securities, by contract or otherwise, including the power to elect a majority of the directors or trustees of a corporation or trust, as the case may be. - 2 - Aggregate US Revolving Credit Exposure shall mean, at any time, the sum of (i) the Dollar Equivalent Amount of US Revolving Credit Loans made by all Banks and outstanding at such time, (ii) the Dollar Equivalent Amount of US Letters of Credit Outstanding at such time, and (iii) the principal amount of US Swing Loans outstanding at such time. Agreement shall mean this Credit Agreement, as the same may be supplemented, amended, modified or restated from time to time, including all schedules and exhibits. Anti-Terrorism Laws shall mean any Laws relating to terrorism or money laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws comprising or implementing the Bank Secrecy Act, the Laws administered by the United States Treasury Department's Office of Foreign Asset Control and the Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) (as any of the foregoing Laws may from time to time be amended, renewed, extended, or replaced). Applicable Commercial Letter of Credit Fee Percentage shall mean the percentage at the indicated Debt Rating in the pricing grid on Schedule 1.1(A), attached hereto and made a part hereof, below the heading "Commercial Letter of Credit Fee Percentage". Applicable Facility Fee Percentage shall mean the percentage at the indicated Debt Rating in the pricing grid on Schedule 1.1(A), attached hereto and made a part hereof, below the heading "Facility Fee Percentage". Applicable Margin shall mean, as applicable, (i) the percentage margin to be added to the Base Rate under the Base Rate Option at the indicated Debt Rating in the pricing grid on Schedule 1.1(A), attached hereto and made a part hereof, below the heading "Base Rate Margin", (ii) the percentage margin to be added to the Canadian Prime Rate under the Canadian Prime Rate Option at the indicated Debt Rating in the pricing grid on Schedule 1.1(A), attached hereto and made a part hereof, below the heading "Canadian Prime Rate Margin", (iii) the percentage margin to be added to the LIBOR Rate under the LIBOR Rate Option at the indicated Debt Rating in the pricing grid on Schedule 1.1(A), attached hereto and made a part hereof, below the heading "LIBOR Rate Margin", or (iv) the percentage margin to be added to the CDOR Rate under the CDOR Rate Option at the indicated Debt Rating in the pricing grid on Schedule 1.1(A), attached hereto and made a part hereof, below the heading "CDOR Rate Margin".The Applicable Margin shall be computed in accordance with the parameters set forth on Schedule 1.1(A). Applicable Standby Letter of Credit Fee Percentage shall mean the percentage at the indicated Debt Rating in the pricing grid on Schedule 1.1(A), attached hereto and made a part hereof, below the heading "Standby Letter of Credit Fee Percentage". - 3 - Approved Fund means any Fund that is administered or managed by (a) a Bank, (b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that administers or manages a Bank. Assignment and Assumption Agreement shall mean an assignment and assumption agreement entered into by a Bank and an assignee permitted under Section 10.8 [Successors and Assigns], in substantially the form of Exhibit 1.1(A). Authorized Officer shall mean (i) with respect to any US Loan Party, the Chief Executive Officer, President, Chief Financial Officer, Treasurer or Assistant Treasurer of such US Loan Party or such other individuals, designated by written notice to the Administrative Agent from the US Borrowing Agent authorized to execute notices, reports and other documents on behalf of the US Loan Parties required hereunder, and (ii) with respect to any Canadian Loan Party, the Chief Executive Officer, President, Chief Financial Officer, Treasurer or Assistant Treasurer of such Canadian Loan Party or such other individuals, designated by written notice to the Administrative Agent from the Canadian Borrower authorized to execute notices, reports and other documents on behalf of the Canadian Loan Parties required hereunder.The US Borrowing Agent or the Canadian Borrower, as the case may be, may amend such list of individuals from time to time by giving written notice of such amendment to the Administrative Agent. Bank-Provided Hedge shall mean a Hedge Agreement which is provided by any Bank and with respect to which the Administrative Agent confirms meets the following requirements: such Hedge Agreement (i) is documented in a standard International Swaps and Derivatives Association, Inc. Agreement (including any Schedule thereto) or a similar agreement acceptable to such Bank, (ii) provides for the method of calculating the reimbursable amount of the provider's credit exposure in a reasonable and customary manner, and (iii) is entered into for hedging (rather than speculative) purposes.The liabilities of the Loan Parties to the provider of any Bank-Provided Hedge (the "Hedge Liabilities") shall be "Obligations" hereunder, guaranteed obligations under the Guaranty Agreements and otherwise treated as Obligations for purposes of each of the other Loan Documents. Banks shall mean collectively the US Banks and the Canadian Banks, each of which is referred to herein individually as a Bank. Base Rate shall mean, for any day, a fluctuating per annum rate of interest equal to the highest of (a) the Federal Funds Open Rate, plus one-half of one percent (0.5%), (b) the Prime Rate, and (c) the Daily LIBOR Rate, plus one percent (1.0%).Any change in the Base Rate (or any component thereof) shall take effect at the opening of business on the day such change occurs. Base Rate Option shall mean the option of the US Borrowers to have US Revolving Credit Loans bear interest at the rate and under the terms and conditions set forth in Section 3.1.1(i) [US Revolving Credit Interest Rate Options]. Benefit Arrangement shall mean at any time an "employee benefit plan," within the meaning of Section 3(3) of ERISA, which is not a Plan, a Multiemployer Plan or a Multiple Employer Plan and which is maintained, sponsored or otherwise contributed to by any member of the ERISA Group. - 4 - Big Lots Capital Group shall mean, collectively, Big Lots Capital, Inc., an Ohio corporation, and any hereinafter created direct or indirect Subsidiary of Big Lots Capital, Inc., provided, that BLS owns all of the issued and outstanding shares of capital stock of Big Lots Capital, Inc. and Big Lots Capital, Inc. has granted a security interest in substantially all of its personal property to BLS or another US Loan Party. Big Lots Supplemental Savings Planshall mean the nonqualified deferred compensation plan maintained for the benefit of employees of the Parent's Subsidiaries. BLS shall have the meaning assigned to that term in the Preamble hereof. Blocked Person shall have the meaning assigned to such term in Section 5.1.25.2 [Anti-Terrorism Laws]. Borrowers shall mean collectively each US Borrower and the Canadian Borrower, each of which is referred to herein individually as a Borrower. Borrowing Date shall mean, with respect to any Loan, the date for the making thereof or the renewal or conversion thereof at or to the same or a different Interest Rate Option, which shall be a Business Day. Borrowing Tranche shall mean specified portions of Loans outstanding as follows:(i) any Loans to which a LIBOR Rate Option applies which become subject to the same Interest Rate Option under the same Loan Request by the US Borrowing Agent and which have the same LIBOR Interest Period and which are denominated either in Dollars or in the same US Optional Currency shall constitute one Borrowing Tranche, (ii) all Loans to which a Base Rate Option applies shall constitute one Borrowing Tranche, (iii) any Loans to which a CDOR Rate Option applies which become subject to the same Interest Rate Option under the same Loan Request by the Canadian Borrower and which have the same CDOR Interest Period and which are denominated in Canadian Dollars shall constitute one Borrowing Tranche, (iv) any Canadian Optional Currency Loans which have the same LIBOR Interest Period shall constitute one Borrowing Tranche, and (v) all Loans to which a Canadian Prime Rate Option applies shall constitute one Borrowing Tranche. Business Day shall mean any day other than a Saturday or Sunday or a legal holiday on which commercial banks are authorized or required to be closed for business in Pittsburgh, Pennsylvania, and (i) if the applicable Business Day relates to any Loan to which the LIBOR Rate Option applies, such day must also be a day on which dealings are carried on in the London interbank market, (ii) if the applicable Business Day relates to the Canadian Borrower, it shall mean any day other than a Saturday or Sunday or a legal holiday on which commercial banks are authorized or required to be closed for business in Toronto, Ontario or Pittsburgh, Pennsylvania (iii) if the applicable Business Day relates to any Loan to which the CDOR Rate Option applies, such day must also be a day on which dealings are carried on in the applicable market, (iv) with respect to advances or payments of Loans or any other matters relating to Loans denominated in an applicable Optional Currency, such day also shall be a day on which dealings in deposits in the relevant Optional Currency are carried on in the applicable interbank market, and (v) with respect to advances or payments of Loans denominated in an Optional Currency, such day shall also be a day on which all applicable banks into which the applicable Loan proceeds may be deposited are open for business and foreign exchange markets are open for business in the principal financial center of the country of such currency. - 5 - Canadian Agent shall have the meaning assigned to that term in the Preamble hereof. Canadian Banks shall mean the financial institutions named on Schedule 1.1(B) holding a Canadian Revolving Credit Commitment, their respective successors and assigns as permitted hereunder and, if applicable, the Canadian Lending Installation of any Bank that has a Canadian Revolving Credit Commitment, each of which is referred to herein individually as a Canadian Bank; provided, however, that if a Canadian Revolving Credit Commitment is being provided by a Canadian Lending Installation of any Bank, then, except as specifically set forth in this Agreement, such Bank and its Canadian Lending Installation shall constitute a single "Bank" under this Agreement and the other Loan Documents, provided that, notwithstanding the foregoing, to the extent a Canadian Revolving Credit Commitment is being provided by a Canadian Lending Installation of any Bank, each such Canadian Lending Installation shall be entitled to all of the benefits, indemnifications and protections set forth in this Agreement or any other Loan Document. Canadian Borrower shall have the meaning assigned to that term in the Preamble hereof. Canadian Commercial Letter of Credit shall mean any letter of credit which is a commercial letter of credit issued in respect of the purchase of goods or services by one or more of the Canadian Loan Parties in the ordinary course of their business. Canadian Commercial Letter of Credit Fee shall have the meaning assigned to such term in Section 2.9.2 [Canadian Letter of Credit Fees]. Canadian Computation Date shall have the meaning assigned to that term in Section 2.13.1 [Periodic Computations, etc.]. Canadian Dollar, Canadian Dollars and the symbols CDN$ and CAD$ shall mean lawful money of Canada. Canadian Dollar Equivalent Amount shall mean, with respect to any amount of any currency, the Equivalent Amount of such currency expressed in Canadian Dollars. Canadian Dollar Loan shall mean any Canadian Revolving Credit Loan made in Canadian Dollars. Canadian Drawing Date shall have the meaning assigned to that term in Section 2.9.3.2 [Disbursements; Reimbursements]. - 6 - Canadian Employee Plan means a Canadian Pension Plan, a Canadian Welfare Plan or both. Canadian Guarantors shall mean collectively the Parent and each other Subsidiary of the Parent which joins this Agreement as a Canadian Guarantor after the date hereof pursuant to Section 10.13 [Joinder of Guarantors], each of which is referred to herein individually as a Canadian Guarantor.Each Subsidiary of the Parent that is organized under the Laws of Canada or any province or territory thereof shall be a Canadian Guarantor except for (a) the Excluded Canadian Inactive Subsidiaries, (b) Excluded Canadian Active Subsidiaries, (c) certain Subsidiaries as described in Section 7.2.8 [Subsidiaries, Partnerships, Etc.] and (d) the Canadian Borrower. Canadian Guaranty Agreement or Canadian Guaranty Agreements shall mean, singularly or collectively, as the context may require, the Guaranty in substantially the form of (a) Exhibit 1.1(G)(2)(B) with respect to the Parent and (b) Exhibit 1.1(G)(2)(C) with respect to the Subsidiaries that are Canadian Guarantors, executed and delivered by the Canadian Guarantors to the Administrative Agent for the benefit of the Banks on or after the date hereof, as amended, modified or supplemented from time to time. Canadian Issuing Bank shall mean with respect to a Canadian Letter of Credit, a Canadian Bank which has issued that Canadian Letter of Credit pursuant to Section 2.9 [Canadian Letter of Credit Subfacility].PNC Canada shall be the Canadian Issuing Bank under each Standby Letter of Credit.Any Canadian Bank which is a Canadian Qualified Commercial Letter of Credit Bank may be the Canadian Issuing Bank with respect to Canadian Commercial Letters of Credit. Canadian Lending Installation shall mean, with respect to any Bank, any office, branch, subsidiary or Affiliate of such Bank that is designated in writing by such Bank to the Administrative Agent as being responsible for funding or maintaining a Canadian Revolving Credit Commitment. Canadian Letter of Credit shall have the meaning assigned to that term in Section 2.9.1 [Issuance of Canadian Letters of Credit]. Canadian Letter of Credit Borrowing shall have the meaning assigned to such term in Section 2.9.3.4 [Disbursements; Reimbursements]. Canadian Letter of Credit Fees shall mean, collectively, the Canadian Commercial Letter of Credit Fee and the Canadian Standby Letter of Credit Fee. Canadian Letters of Credit Outstanding shall mean at any time the sum of (i) the aggregate amount available to be drawn under all outstanding Canadian Letters of Credit (if any Canadian Letter of Credit shall increase in an amount automatically in the future, such aggregate amount available to be drawn shall currently give effect to any such future increase) and (ii) the aggregate amount of all unpaid and outstanding Canadian Reimbursement Obligations and Canadian Letter of Credit Borrowings. - 7 - Canadian Loan Parties shall mean collectively the Canadian Borrower and the Canadian Guarantors, each of which is referred to herein individually as a Canadian Loan Party. Canadian Loan Request shall mean a request for a Canadian Revolving Credit Loan or a request to select, convert to or renew a Canadian Prime Rate Option or CDOR Rate Option with respect to an outstanding Canadian Revolving Credit Loan in accordance with Sections 2.4.2 [Canadian Loan Requests], 3.1 [Interest Rate Options] and 3.2 [Interest Periods]. Canadian Loans shall mean collectively all Canadian Revolving Credit Loans and Canadian Swing Loans, each of which is referred to herein individually as a Canadian Loan. Canadian Obligation shall mean all Obligations arising from, related to or connected with the Canadian Loans and Canadian Letters of Credit. Canadian Optional Currency shall mean US Dollars. Canadian Optional Currency Loan shall mean any Canadian Revolving Credit Loan made in a Canadian Optional Currency. Canadian Overnight Rate shall mean for any day with respect to any Canadian Revolving Credit Loans in a Canadian Optional Currency, the rate of interest per annum as determined by the Canadian Agent at which overnight deposits in such currency, in an amount approximately equal to the amount with respect to which such rate is being determined, would be offered for such day in the applicable interbank market. Canadian Participation Advance shall mean, with respect to any Canadian Bank, such Canadian Bank's payment in respect of its participation in a Canadian Letter of Credit Borrowing according to its Canadian Ratable Share pursuant to Section 2.9.3.3 [Disbursements; Reimbursements]. Canadian Pension Plan means each pension plan required to be registered under Canadian federal or provincial pension standards legislation that is maintained, administered or contributed to by any Loan Party for the benefit of any Canadian employees or former Canadian employees of any Loan Party, but does not include any Canadian Statutory Plan. Canadian Prime Rate shall mean, for any date, the rate of interest per annum equal to the higher of:(a) the Prime Rate (Canada), and (b) the CDOR Rate calculated with reference to a thirty (30) day CDOR Interest Period plus one percent (1.00%) per annum, in each case, such rate to be adjusted automatically, without notice, as of the opening of business on the effective date of any change in such rate. Canadian Prime Rate Option shall mean the option of the Canadian Borrower to have Canadian Revolving Credit Loans bear interest at the rate and under the terms and conditions set forth in Section 3.1.2(i) [Canadian Revolving Credit Interest Rate Options]. - 8 - Canadian Principal Office shall mean the main banking office of the Canadian Agent in Toronto, Ontario. Canadian Qualified Commercial Letter of Credit Bank shall mean the Canadian Agent and any other Canadian Bank designated to issue Canadian Commercial Letters of Credit in a written notice by the Canadian Borrower accepted in writing by such other Canadian Bank to the Canadian Agent to which the Canadian Agent has not reasonably objected to a Canadian Bank's designation as such within five (5) Business Days of receipt of the Canadian Borrower's written notice of such designation and which designation has not been revoked in a written notice by the Canadian Borrower to the Canadian Agent; provided, however, that the Canadian Borrower may not have more than four (4) Canadian Banks so designated at any one (1) time and the Canadian Borrower may not revoke such designation of a Canadian Bank so long as such Canadian Bank has Canadian Commercial Letters of Credit outstanding. Canadian Ratable Share shall mean the proportion that a Canadian Bank's Commitment (excluding the Canadian Swing Loan Commitment) bears to the Canadian Revolving Credit Commitments (excluding the Canadian Swing Loan Commitment) of all of the Canadian Banks, provided that in the case of Section 2.10 [Defaulting Banks] when a Defaulting Bank shall exist, "Canadian Ratable Share" shall mean the percentage of the aggregate Canadian Revolving Credit Commitments (disregarding any Defaulting Bank's Canadian Revolving Credit Commitment) represented by such Canadian Bank's Canadian Revolving Credit Commitment.If the Canadian Revolving Credit Commitments have terminated or expired, the Canadian Ratable Share shall be determined based upon the Canadian Revolving Credit Commitments (excluding the Canadian Swing Loan Commitment) most recently in effect, giving effect to any assignments. Canadian Reimbursement Obligation shall have the meaning assigned to such term in Section 2.9.3.2 [Disbursements; Reimbursements]. Canadian Required Share shall have the meaning assigned to such term in Section 4.11.2 [Canadian Settlement Date Procedures]. Canadian Revolving Credit Commitment shall mean, as to any Canadian Bank at any time, the amount initially set forth opposite its name on Schedule 1.1(B) in the column labeled "Amount of Commitment for Canadian Revolving Credit Loans," as such Commitment is thereafter assigned or modified and Canadian Revolving Credit Commitments shall mean the aggregate Canadian Revolving Credit Commitments of all of the Canadian Banks. Canadian Revolving Credit Loans shall mean collectively and Canadian Revolving Credit Loan shall mean separately all Canadian Revolving Credit Loans or any Canadian Revolving Credit Loan made by the Canadian Banks or one of the Canadian Banks to the Canadian Borrower pursuant to Section 2.1.2 [Canadian Revolving Credit Loan Sub-Facility] or 2.9.3 [Disbursements; Reimbursement]. Canadian Revolving Credit Notes shall mean collectively and Canadian Revolving Credit Note shall mean separately all the Canadian Revolving Credit Notes of the Canadian Borrower in the form of Exhibit 1.1(R)(2) evidencing the Canadian Revolving Credit Loans, together with all amendments, extensions, renewals, replacements, refinancings or refundings thereof in whole or in part. - 9 - Canadian Revolving Facility Usage shall mean at any time the sum of the Dollar Equivalent Amount of Canadian Revolving Credit Loans outstanding, Canadian Swing Loans outstanding, and the Canadian Letters of Credit Outstanding. Canadian Standby Letter of Credit shall mean a Canadian Letter of Credit (including a direct pay letter of credit) issued to support obligations of one or more of the Canadian Loan Parties, contingent or otherwise, which finance the working capital and business needs of the Canadian Loan Parties, but excluding any Canadian Letter of Credit (a) under which the stated amount of such Canadian Letter of Credit increases automatically over time or (b) that is a Canadian Commercial Letter of Credit. Canadian Standby Letter of Credit Fee shall have the meaning assigned to that term in Section 2.9.2 [Canadian Letter of Credit Fees]. Canadian Statutory Plan means any Canadian statutory benefit plan in which or with which any Loan Party is required to participate or comply, including the Canada Pension Plan and the Quebec Pension Plan and plans administered pursuant to applicable health tax, workplace safety insurance and employment insurance Laws, but excluding any Canadian Pension Plan and any Canadian Welfare Plan. Canadian Swing Loan Commitment shall mean PNC Canada's commitment to make Canadian Swing Loans to the Canadian Borrower pursuant to Section 2.1.4 [Canadian Swing Loans] hereof in an aggregate principal amount up to the Dollar Equivalent Amount of Ten Million and 00/100 Dollars ($10,000,000.00). Canadian Swing Loan Request shall have the meaning assigned to that term in Section 2.4.4 [Canadian Swing Loan Requests]. Canadian Swing Loans shall mean collectively all Canadian Swing Loans made by PNC Canada to the Canadian Borrower pursuant to 2.1.4 [Canadian Swing Loans], each of which is referred to herein individually as a Canadian Swing Loan. Canadian Swing Note shall mean the Canadian Swing Note of the Canadian Borrower in the form of Exhibit 1.1(S)(2) evidencing the Canadian Swing Loans, together with all amendments, extensions, renewals, replacements, refinancings or refundings thereof in whole or in part. Canadian Welfare Plan means any deferred compensation, bonus, share option or purchase, savings, retirement savings, retirement benefit, profit sharing, medical, health, hospitalization, insurance or any other benefit, program, agreement or arrangement, funded or unfunded, formal or informal, written or unwritten, in Canada, that is applicable to any current or former employee, director, officer, shareholder, consultant or independent contractor of any Loan Party, or any dependent of any of them, other than a Canadian Pension Plan or a Canadian Statutory Plan. - 10 - Captive Insurance Entity shall mean an insurance company created and owned by a Loan Party whose primary purpose is to provide coverage on the risk of the Parent or the Parent's Subsidiaries. Cash Management Agreements shall have the meaning specified in Section 2.5.4 [US Swing Loans Under Cash Management Agreements]. CDOR Interest Period shall mean the period of time selected by the Canadian Borrower in connection with (and to apply to) any election permitted hereunder by the Canadian Borrower to have Canadian Revolving Credit Loans bear interest under the CDOR Rate Option.Subject to the last sentence of this definition, such period shall be one (1), two (2), three (3) or six (6) Months.Such CDOR Interest Period shall commence on the effective date of such Interest Rate Option, which shall be (i) the Borrowing Date if the Canadian Borrower is requesting new Canadian Revolving Credit Loans, or (ii) the date of renewal of or conversion to the CDOR Rate Option if the Canadian Borrower is renewing or converting to the CDOR Rate Option applicable to outstanding Canadian Revolving Credit Loans.Notwithstanding the second sentence hereof: (A) any CDOR Interest Period which would otherwise end on a date which is not a Business Day shall be extended to the next succeeding Business Day unless such Business Day falls in the next calendar month, in which case such CDOR Interest Period shall end on the immediately preceding Business Day, and (B) the Canadian Borrower shall not select, convert to or renew a CDOR Interest Period for any portion of the Canadian Revolving Credit Loans that would end after the Expiration Date. CDOR Rate shall mean on any day and for any period, an annual rate of interest equal to the rate applicable to Canadian Dollar bankers' acceptances for the applicable CDOR Interest Period appearing on the "Reuters Screen CDOR Page", rounded to the nearest 1/100th of one percent (0.01%) (with .005% being rounded up), at approximately 10:00 a.m., on such day, or if such day is not a Business Day, then on the immediately preceding Business Day, provided that if such rate does not appear on the Reuters Screen CDOR Page on such day the CDOR rate on such day shall be the rate for such period applicable to Canadian Dollar bankers' acceptances quoted by a bank listed in Schedule I of the Bank Act (Canada), as selected by the Canadian Agent, as of 10:00 a.m. on such day or, if such day is not a Business Day, then on the immediately preceding Business Day. CDOR Rate Option shall mean the option of the Canadian Borrower to have Canadian Revolving Credit Loans bear interest at the rate and under the terms set forth in Section 3.1.2(ii) [Canadian Revolving Credit Interest Rate Option]. Change in Law shall mean the occurrence, after the date of this Agreement, of any of the following: (a) the adoption or taking effect of any Law, (b) any change in any Law or in the administration, interpretation or application thereof by any Official Body or (c) the making or issuance of any request, guideline or directive (whether or not having the force of Law) by any Official Body; provided however, for purposes of this Agreement, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests, guidelines and directives in connection therewith are deemed to have gone into effect and adopted after the date of this Agreement, and provided further, for purposes of Section 4.8.2 [Capital Requirements], all requests, rules, guidelines or directives promulgated by the Bank of International Settlements, the Basel Committee on Banking Regulations and Supervisory Practices (or any successor or similar authority) or the United States or Canadian financial regulatory authorities with respect to capital adequacy, in each case pursuant to Basel III, shall be deemed to be a Change in Law regardless of the date adopted, issued, promulgated or implemented. - 11 - CIP Regulations shall have the meaning assigned to such term in Section 9.11 [No Reliance, Etc.]. Closing Date shall mean July 22, 2011. Commercial Letters of Credit shall mean collectively all US Commercial Letters of Credit and Canadian Commercial Letters of Credit, each of which is referred to herein individually as a Commercial Letter of Credit. Commercial Letter of Credit Fees shall mean, collectively, the US Commercial Letter of Credit Fee and the Canadian Commercial Letter of Credit Fee. Commitment shall mean, as to any Bank (except PNC Bank and PNC Canada), the aggregate of its US Revolving Credit Commitment and Canadian Revolving Credit Commitment and, (i) in the case of PNC Bank, the aggregate of its US Revolving Credit Commitment and its US Swing Loan Commitment, and (ii) in the case of PNC Canada, the aggregate of its Canadian Revolving Credit Commitment and its Canadian Swing Loan Commitment, and Commitments shall mean the aggregate of the US Revolving Credit Commitment, the Canadian Revolving Credit Commitment, the US Swing Loan Commitment and the Canadian Swing Loan Commitment of all of the Banks. Compliance Certificate shall have the meaning assigned to such term in Section 7.3.3 [Certificate of the US Borrowers]. Consideration shall mean with respect to any Permitted Acquisition, the aggregate of (i) the cash paid by any of the Loan Parties, directly or indirectly, to the seller in connection therewith, (ii) the Indebtedness incurred or assumed by any of the Loan Parties, whether in favor of the seller or otherwise and whether fixed or contingent, (iii) any Guaranty given or incurred by any Loan Party in connection therewith, and (iv) any other consideration given or obligation incurred by any of the Loan Parties in connection therewith, as each of the foregoing is recorded by the Loan Parties in accordance with GAAP. Consolidated EBITDAR shall mean, for any period of determination, without duplication (i) the sum of consolidated net income, depreciation, amortization, other non-cash charges to net income, interest expense, income tax expense and Consolidated Rental Expense, minus (ii) non-cash credit to net income, in each case determined and consolidated for the Parent and its Subsidiaries in accordance with GAAP. Consolidated Facility Usage shall mean at any time the sum of US Revolving Facility Usage and Canadian Revolving Facility Usage. Consolidated Interest Expense shall mean, for any period of determination, the aggregate amount of interest or fees paid, accrued or scheduled to be paid or accrued in respect of any Indebtedness (including the interest portion of rentals under capitalized leases) and all but the principal component of payments in respect of conditional sales or other title retention agreements paid, accrued or scheduled to be paid or accrued during such period, net of interest income, in each case determined and consolidated for the Parent and its Subsidiaries in accordance with GAAP. - 12 - Consolidated Letters of Credit Outstanding shall mean at any time the sum of US Letters of Credit Outstanding and Canadian Letters of Credit Outstanding. Consolidated Rental Expense shall mean, for any period of determination, the aggregate rental amounts payable by the Parent and its Subsidiaries during such period under any lease of real property having a remaining term (including any required renewals or any renewals at the option of the lessor or lessee) of one year or more (but does not include any amounts payable under capitalized leases or performance rents), in each case determined and consolidated for the Parent and its Subsidiaries in accordance with GAAP. Consolidated Total Indebtedness shall mean, as of any date of determination, any and all Indebtedness (other than reimbursement obligations (contingent or otherwise) under any Hedge Agreement) of the Parent and its Subsidiaries, in each case determined and consolidated for the Parent and its Subsidiaries in accordance with GAAP. Contamination shall mean the presence or release or threat of release of Regulated Substances in, on, under or emanating to or from the Property, which pursuant to Environmental Laws requires notification or reporting to an Official Body, or which pursuant to Environmental Laws requires the investigation, cleanup, removal, remediation, containment, abatement of or other response action or which otherwise constitutes a violation of Environmental Laws. Co-Documentation Agents shall have the meaning assigned to that term in the Preamble hereof. Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the Administrative Agent by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the LIBOR Rate Reserve Percentage. Debt Ratings shall mean collectively the rating of the Parent's Indebtedness under this Agreement by each of Standard & Poor's and/or Moody's, each of which is referred to herein individually as a Debt Rating. Defaulting Bank shall mean any Bank that (a) has failed, within two (2) Business Days of the date required to be funded or paid, to (i) fund any portion of its Loans, (ii) fund any portion of its participations in Letters of Credit or Swing Loans or (iii) pay over to the Administrative Agent, the Canadian Agent, the Issuing Banks, PNC Bank (as the US Swing Loan Bank), PNC Canada (as the Canadian Swing Loan Bank) or any Bank any other amount required to be paid by it hereunder, unless, in the case of clause (i) above, such Bank notifies the Administrative Agent or the Canadian Agent, as applicable, in writing that such failure is the result of such Bank's good faith determination that a condition precedent to funding (specifically identified and including the particular default, if any) has not been satisfied, (b) has notified any Loan Party, the Administrative Agent or the Canadian Agent, as applicable, in writing, or has made a public statement to the effect, that it does not intend or expect to comply with any of its funding obligations under this Agreement (unless such writing or public statement indicates that such position is based on such Bank's good faith determination that a condition precedent (specifically identified and including the particular default, if any) to funding a loan under this Agreement cannot be satisfied) or generally under other agreements in which it commits to extend credit, (c) has failed, within two (2) Business Days after request by the Administrative Agent or the Canadian Agent, acting in good faith, to provide a certification in writing from an authorized officer of such Bank that it will comply with its obligations (and is financially able to meet such obligations) to fund prospective Loans and participations in then outstanding Letters of Credit, as applicable, and Swing Loans under this Agreement, provided that such Bank shall cease to be a Defaulting Bank pursuant to this clause (c) upon the Administrative Agent's or the Canadian Agent's, as applicable, receipt of such certification in form and substance satisfactory to the Administrative Agent or the Canadian Agent, as applicable, (d) has become the subject of a Bankruptcy Event (as hereinafter defined) or (e) has failed at any time to comply with the provisions of Section 4.3 [Sharing of Payments by Banks] with respect to purchasing participations from the other Banks, whereby such Bank's share of any payment received, whether by setoff or otherwise, is in excess of its Ratable Share or, if applicable, its US Funded Percentage of such payments due and payable to all of the Banks. - 13 - As used in this definition and in Section 2.10 [Defaulting Banks], the term "Bankruptcy Event" means, with respect to any Person, such Person or such Person's direct or indirect parent company becomes the subject of a bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee, administrator, custodian, assignee for the benefit of creditors or similar Person charged with the reorganization or liquidation of its business appointed for it, or, in the good faith determination of the Administrative Agent or the Canadian Agent, has taken any action in furtherance of, or indicating its consent to, approval of, or acquiescence in, any such proceeding or appointment, provided that a Bankruptcy Event shall not result solely by virtue of any ownership interest, or the acquisition of any ownership interest, in such Person or such Person's direct or indirect parent company by a Official Body or instrumentality thereof if, and only if, such ownership interest does not result in or provide such Person with immunity from the jurisdiction of courts within the United States or Canada, as applicable, or from the enforcement of judgments or writs of attachment on its assets or permit such Person (or such Official Body or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or agreements made by such Person. Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the United States of America. Dollar Equivalent Amount shall mean, with respect to any amount of any currency, the Equivalent Amount of such currency expressed in Dollars. Dollar Loan shall mean any US Revolving Credit Loan made in Dollars. Environmental Complaint shall mean any (i) notice of non-compliance or violation, citation or order relating in any way to any Environmental Law, Environmental Permit, Contamination or Regulated Substance; (ii) civil, criminal, administrative or regulatory investigation instituted by an Official Body relating in any way to any Environmental Law, Environmental Permit, Contamination or Regulated Substance; (iii) administrative, regulatory or judicial action, suit, claim or proceeding instituted by any Person or Official Body or any written notice of liability or potential liability from any Person or Official Body, in either instance, setting forth allegations relating to or a cause of action for personal injury (including death), property damage, natural resource damage, contribution or indemnity for the costs associated with the performance of Remedial Actions, direct recovery for the costs associated with the performance of Remedial Actions, liens or encumbrances attached to or recorded or levied against property for the costs associated with the performance of Remedial Actions, civil or administrative penalties, criminal fines or penalties, or declaratory or equitable relief arising under any Environmental Laws; or (iv) subpoena, request for information or other written notice or demand of any type issued to the Parent or any of its Subsidiaries by an Official Body pursuant to any Environmental Laws. - 14 - Environmental Laws shall mean all federal, state, provincial, local and foreign Laws (including, but not limited to, the Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq., the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., the Federal Water Pollution Control Act, 33 U.S.C. §§ 1251 et seq., the Federal Safe Drinking Water Act, 42 U.S.C. §§ 300f-300j, the Federal Air Pollution Control Act, 42 U.S.C. § 7401 et seq., the Oil Pollution Act, 33 U.S.C. § 2701 et seq., the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. §§ 136 to 136y) each as amended, and any regulations promulgated thereunder or any equivalent state, provincial or local Law, each as amended, and any regulations promulgated thereunder and any consent decrees, settlement agreements, judgments, orders, directives or any binding policies having the force and effect of law issued by or entered into with an Official Body pertaining or relating to:(i) pollution or pollution control; (ii) protection of human health from exposure to Regulated Substances; (iii) protection of the environment and/or natural resources; (iv) the presence, use, management, generation, manufacture, processing, extraction, treatment, recycling, refining, reclamation, labeling, sale, transport, storage, collection, distribution, disposal or release or threat of release of Regulated Substances; (v) the presence of Contamination; (vi) the protection of endangered or threatened species; and (vii) the protection of Environmentally Sensitive Areas. Environmental Permits shall mean all permits, licenses, bonds or other forms of financial assurances, consents, registrations, identification numbers, approvals or authorizations required under Environmental Laws (i) to own, occupy or maintain the Property; (ii) for the operations and business activities of the Loan Parties; or (iii) for the performance of a Remedial Action. Environmental Records shall mean all notices, reports, records, plans, applications, forms or other filings relating or pertaining to the Property, Contamination, the performance of a Remedial Action and the operations and business activities of the Loan Parties which pursuant to Environmental Laws, Environmental Permits or at the request or direction of an Official Body either must be submitted to an Official Body or otherwise must be maintained. - 15 - Environmentally Sensitive Area shall mean (i) any wetland as defined by or designated by applicable Laws, including applicable Environmental Laws; (ii) any area designated as a coastal zone pursuant to applicable Laws, including Environmental Laws; (iii) any area of historic or archeological significance or scenic area as defined or designated by applicable Laws, including Environmental Laws; (iv) habitats of endangered species or threatened species as designated by applicable Laws, including Environmental Laws; (v) wilderness or refuge areas as defined or designated by applicable Laws, including Environmental Laws; or (vi) a floodplain or other flood hazard area as defined pursuant to any applicable Laws. Equalization Date shall mean the date upon the earliest to occur of (i) the termination of the Commitments pursuant to Section 8.2.1 [Events of Default Other Than Bankruptcy or Reorganization Proceedings], (ii) the acceleration of the Obligations pursuant to Section 8.2.1 [Events of Default Other Than Bankruptcy or Reorganization Proceedings], (iii) the occurrence of an Event of Default pursuant to Section 8.1.14 [Involuntary Proceedings] or Section 8.1.15 [Voluntary Proceedings], or (iv) the Expiration Date, to the extent that any of the Obligations remain outstanding as of 5:00 p.m. as of such date. Equivalent Amount shall mean, at any time, as determined by the Administrative Agent or the Canadian Agent, as the case may be (which determination shall be conclusive absent manifest error), with respect to an amount of any currency (the "Reference Currency") which is to be computed as an equivalent amount of another currency (the "Equivalent Currency"): (i) if the Reference Currency and the Equivalent Currency are the same, the amount of such Reference Currency, or (ii) if the Reference Currency and the Equivalent Currency are not the same, the amount of such Equivalent Currency converted from such Reference Currency at the Administrative Agent's or Canadian Agent's, as applicable, spot selling rate (based on the market rates then prevailing and available to the Administrative Agent or the Canadian Agent, as applicable) for the sale of such Equivalent Currency for such Reference Currency. Equivalent Currency shall have the meaning assigned to that term in the definition of Equivalent Amount. ERISA shall mean the Employee Retirement Income Security Act of 1974, as the same may be amended or supplemented from time to time, and any successor statute of similar import, and the rules and regulations thereunder, as from time to time in effect. ERISA Group shall mean, at any time, the US Borrowers and all members of a controlled group of corporations and all trades or businesses (whether or not incorporated) under common control and all other entities which, together with the US Borrowers, are treated as a single employer under Section 414 of the Internal Revenue Code; provided, however, that the ERISA Group shall only include those entities that regularly employ individuals to perform services within the United States. Eurocurrency Liabilities shall have the meaning assigned to such term in the definition of LIBOR Rate Reserve Percentage. - 16 - Event of Default shall mean any of the events described in Section 8.1 [Events of Default] and referred to therein as an "Event of Default." Excess Interest shall have the meaning assigned to that term in Section 3.1. Excluded Canadian Active Subsidiaries shall mean collectively the Subsidiaries of the Canadian Borrower listed on Schedule 1.1(E)(1), each of which is referred to herein individually as an Excluded Canadian Active Subsidiary.Any Excluded Canadian Active Subsidiary which joins this Agreement as a Guarantor pursuant to Section 10.15 [Joinder of Guarantors] shall cease to be an Excluded Canadian Active Subsidiary. Excluded Canadian Inactive Subsidiaries shall mean collectively the Subsidiaries of the Canadian Borrower listed on Schedule 1.1(E)(2), each of which is referred to herein individually as an Excluded Canadian Inactive Subsidiary.Any Excluded Canadian Inactive Subsidiary which joins this Agreement as a Guarantor pursuant to Section 10.15 [Joinder of Guarantors] shall cease to be an Excluded Canadian Inactive Subsidiary. Excluded Taxes shall mean, with respect to the Administrative Agent, the Canadian Agent, any Bank, any Issuing Bank or any other recipient of any payment to be made by or on account of any obligation of the Borrowers hereunder, (a) taxes imposed on or measured by its net income (however denominated), taxes imposed on net worth, the Michigan business tax, and franchise taxes (including but not limited to the Texas franchise tax on taxable margin) or alternative or minimum income taxes imposed on it (in lieu of net income taxes), by the jurisdiction (or any political subdivision thereof) under the Laws of which such recipient is organized or in which its principal office is located or, in the case of any Bank, in which its applicable lending office is located or as a result of a present or former connection between such recipient and the jurisdiction of the Official Body imposing such tax (other than any such connection arising solely from (i) such recipient's having executed, delivered or performed its obligations or received payment under any Loan Document or (ii) the enforcement of any Loan Document), (b) any branch profits taxes imposed by the United States of America or any similar tax imposed by any other jurisdiction in which any Borrower is located, (c) any backup withholding tax that is required by the Internal Revenue Code to be withheld from amounts payable to a recipient that has failed to comply with Section 4.9.5 [Status of Banks] and (d) in the case of a Foreign Bank, any withholding tax that is imposed on amounts payable to such Foreign Bank at the time such Foreign Bank becomes a party hereto (or designates a new lending office) or is attributable to such Foreign Bank's failure or inability (other than as a result of a Change in Law) to comply with Section 4.9.5 [Status of Banks], except to the extent that such Foreign Bank (or its assignor, if any) was entitled, at the time of designation of a new lending office (or assignment), to receive additional amounts from any Borrower with respect to such withholding tax pursuant to Section 4.9.1 [Payments Free of Taxes]. Excluded US Active Subsidiaries shall mean collectively the following Subsidiaries of any Loan Party:(a) any entity in the Big Lots Capital Group, (b) any Captive Insurance Entity, (c) any Qualified Community Development Entity and any Subsidiary of a Qualified Community Development Entity, and (d) the Subsidiaries of the Parent listed on Schedule 1.1(E)(3); each of which is referred to herein individually as an Excluded US Active Subsidiary.Any Excluded US Active Subsidiary that joins this Agreement as a Guarantor pursuant to Section 10.13 [Joinder of Guarantors] shall cease to be an Excluded US Active Subsidiary. - 17 - Excluded US Inactive Subsidiaries shall mean collectively the Subsidiaries of the Parent listed on Schedule 1.1(E)(4), each of which is referred to herein individually as an Excluded US Inactive Subsidiary.Any Excluded US Inactive Subsidiary which joins this Agreement as a Guarantor pursuant to Section 10.13 [Joinder of Guarantors] shall cease to be an Excluded US Inactive Subsidiary. Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001, as the same has been, or shall hereafter be, renewed, extended, amended or replaced. Expiration Date shall mean July 22, 2016. Facility Fee shall have the meaning assigned to that term in Section 2.3 [Facility Fees]. FATCA shall mean Sections 1471 through 1474 of the Internal Revenue Code and any regulations with respect thereto or official interpretations thereof. Federal Funds Effective Rate for any day shall mean the rate per annum (based on a year of three hundred sixty (360) days and actual days elapsed and rounded upward to the nearest 1/100 of 1%) announced by the Federal Reserve Bank of New York (or any successor) on such day as being the weighted average of the rates on overnight federal funds transactions arranged by federal funds brokers on the previous trading day, as computed and announced by such Federal Reserve Bank (or any successor) in substantially the same manner as such Federal Reserve Bank computes and announces the weighted average it refers to as the "Federal Funds Effective Rate" as of the date of this Agreement; provided, if such Federal Reserve Bank (or its successor) does not announce such rate on any day, the "Federal Funds Effective Rate" for such day shall be the Federal Funds Effective Rate for the last day on which such rate was announced. Federal Funds Open Rate for any day shall mean the rate per annum (based on a year of three hundred sixty (360) days and actual days elapsed) which is the daily federal funds open rate as quoted by ICAP North America, Inc. (or any successor) as set forth on the Bloomberg Screen BTMM for that day opposite the caption "OPEN" (or on such other substitute Bloomberg Screen that displays such rate), or as set forth on such other recognized electronic source used for the purpose of displaying such rate as selected by the Administrative Agent (for purposes of this definition, a "FFOR Alternate Source") or if such rate for such day does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on any FFOR Alternate Source, or if there shall at any time, for any reason, no longer exist a Bloomberg Screen BTMM (or any substitute screen) or any FFOR Alternate Source, a comparable replacement rate determined by the Administrative Agent at such time (which determination shall be conclusive absent manifest error); provided however, that if such day is not a Business Day, the Federal Funds Open Rate for such day shall be the "open" rate on the immediately preceding Business Day.If and when the Federal Funds Open Rate changes, the rate of interest with respect to any advance to which the Federal Funds Open Rate applies will change automatically without notice to any US Borrower, effective on the date of any such change. - 18 - FFOR Alternate Source shall have the meaning assigned to that term is the definition of "Federal Funds Open Rate". Financial Projections shall have the meaning assigned to that term in Section 5.1.9(ii) [Financial Statements]. Fitch shall mean Fitch IBCA, Duff & Phelps, a division of Fitch, Inc. and its successors. Fixed Charge Coverage Ratio shall mean the ratio of (a) Consolidated EBITDAR to (b) the sum of (i) Consolidated Interest Expense and (ii) Consolidated Rental Expense. Foreign Bank shall mean, (i) in the case of each US Borrower, any US Bank that is organized under the Laws of a jurisdiction outside the United States of America, and (ii) in the case of the Canadian Borrower, any Canadian Bank that is organized under the Laws of a jurisdiction outside Canada.For purposes of this definition, the United States of America, each State thereof and the District of Columbia shall be deemed to constitute a single jurisdiction. Fund shall mean any Person (other than a natural person) that is (or will be) engaged in making, purchasing, holding or otherwise investing in commercial loans and similar extensions of credit in the ordinary course of its business. GAAP shall mean generally accepted accounting principles as are in effect from time to time in the United States, subject to the provisions of Section 1.3, and applied on a consistent basis both as to classification of items and amounts. Guarantors shall mean collectively the US Guarantors and the Canadian Guarantors, each of which is referred to herein individually as a Guarantor. Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan Documents in the form of Exhibit 1.1(G)(1). Guaranty of any Person shall mean any obligation of such Person guaranteeing or in effect guaranteeing any liability or obligation of any other Person in any manner, whether directly or indirectly, including any agreement to indemnify or hold harmless any other Person, any performance bond or other suretyship arrangement and any other form of assurance against loss, except endorsement of negotiable or other instruments for deposit or collection in the ordinary course of business. Guaranty Agreements shall mean collectively the US Guaranty Agreements and the Canadian Guaranty Agreements, each of which is referred to herein individually as a Guaranty Agreement. - 19 - Hedge Agreements shall mean foreign exchange agreements, currency swap agreements, interest rate exchange, collar, cap, swap, adjustable strike cap, adjustable strike corridor agreements or similar hedging agreements entered into by the Parent or its Subsidiaries in the ordinary course of business and not for speculative purposes. Hedge Liabilities shall have the meaning assigned to that term in the definition of Bank-Provided Hedge. Historical Statements shall have the meaning assigned to that term in Section 5.1.9(i) [Financial Statements]. ICC shall have the meaning assigned to that term in Section 10.11.1 [Governing Law]. Increasing Bank shall have the meaning assigned to that term in Section 2.12.1 [Increasing Banks and New Banks]. Indebtedness shall mean, as to any Person at any time, any and all indebtedness, obligations or liabilities (whether matured or unmatured, liquidated or unliquidated, direct or indirect, absolute or contingent, or joint or several) of such Person for or in respect of:(i) borrowed money, (ii) amounts raised under or liabilities in respect of any note purchase or acceptance credit facility, (iii) reimbursement obligations (contingent or otherwise) under any letter of credit or Hedge Agreement, (iv) any other transaction (including forward sale or purchase agreements, capitalized leases and conditional sales agreements) having the commercial effect of a borrowing of money entered into by such Person to finance its operations or capital requirements (but not including trade payables and accrued expenses incurred in the ordinary course of business), or (v) any Guaranty of Indebtedness for borrowed money. Indemnified Taxes shall mean Taxes other than Excluded Taxes. Indemnitee shall have the meaning assigned to that term in Section 10.3.2 [Indemnification by the Borrowers]. Insolvency Proceedingshall mean, with respect to any Person, (a) a case, action or proceeding with respect to such Person (i) before any court or any other Official Body under any bankruptcy, insolvency, reorganization or other similar Law now or hereafter in effect, or (ii) for the appointment of a receiver, receiver and manager, liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar official) of such Person or otherwise relating to the liquidation, dissolution, winding-up or relief of such Person, or (b) any general assignment for the benefit of creditors, composition, marshalling of assets for creditors, or other, similar arrangement in respect of such Person's creditors generally or any substantial portion of its creditors; undertaken under any Law. Intercompany Subordination Agreement shall mean a Subordination Agreement among the Loan Parties in the form attached hereto as Exhibit 1.1(I). Interest Rate Option shall mean any LIBOR Rate Option, Base Rate Option, CDOR Rate Option or Canadian Prime Rate Option. - 20 - Internal Revenue Code shall mean the Internal Revenue Code of 1986, as the same may be amended or supplemented from time to time, and any successor statute of similar import, and the rules and regulations thereunder, as from time to time in effect. Issuing Banks shall collectively mean the US Issuing Banks and the Canadian Issuing Banks and Issuing Bank shall mean any US Issuing Bank or Canadian Issuing Bank. Labor Contracts shall mean all employment agreements, employment contracts, collective bargaining agreements and other similar agreements guaranteeing a right of employment among any Loan Party and its employees. Law shall mean any law (including common law), constitution, statute, treaty, regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ, decree, bond, judgment, authorization or approval, lien or award of or settlement agreement with any Official Body. Letters of Credit shall mean collectively all US Letters of Credit and Canadian Letters of Credit, each of which is referred to herein individually as a Letter of Credit. Letter of Credit Borrowings shall mean collectively all US Letter of Credit Borrowings and Canadian Letter of Credit Borrowings, each of which is referred to herein individually as a Letter of Credit Borrowing. Letter of Credit Fees shall mean, collectively, the Commercial Letter of Credit Fee and the Standby Letter of Credit Fee. Letters of Credit Outstanding shall mean collectively all US Letters of Credit Outstanding and all Canadian Letters of Credit Outstanding. Leverage Ratio shall mean, as of any date of determination, the ratio of (a) the sum of (i) Consolidated Total Indebtedness on such date and (ii) four (4) times Consolidated Rental Expense for the four (4) fiscal quarters ending on such date, to (b) Adjusted Consolidated EBITDAR for the four (4) fiscal quarters ending on such date. LIBOR Interest Period shall mean the period of time selected by the US Borrowing Agent in connection with (and to apply to) any election permitted hereunder by the US Borrowing Agent to have US Revolving Credit Loans bear interest under the LIBOR Rate Option.Subject to the last sentence of this definition, such period shall be one (1), two (2), three (3) or six (6) Months;provided, however with respect to US Revolving Credit Loans made or to be made in a US Optional Currency and/or Canadian Revolving Credit Loans made or to be made in a Canadian Optional Currency, such period shall be one (1) Month.Such LIBOR Interest Period shall commence on the effective date of such Interest Rate Option, which shall be (i) the Borrowing Date if the US Borrowing Agent is requesting new US Revolving Credit Loans, or (ii) the date of renewal of or conversion to the LIBOR Rate Option if the US Borrowing Agent is renewing or converting to the LIBOR Rate Option applicable to outstanding US Revolving Credit Loans.Notwithstanding the second sentence hereof: (A) any LIBOR Interest Period which would otherwise end on a date which is not a Business Day shall be extended to the next succeeding Business Day unless such Business Day falls in the next calendar month, in which case such LIBOR Interest Period shall end on the next preceding Business Day, and (B) the US Borrowing Agent shall not select, convert to or renew a LIBOR Interest Period for any portion of the US Revolving Credit Loans that would end after the Expiration Date. - 21 - LIBOR Rate shall mean the following: (A) with respect to Dollar Loans (including Canadian Optional Currency Loans in US Dollars) comprising any Borrowing Tranche to which the LIBOR Rate Option applies for any LIBOR Interest Period, the interest rate per annum determined by the Administrative Agent by dividing (the resulting quotient rounded upwards, if necessary, to the nearest 1/100th of one percent (1.00%) per annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that displays rates at which U.S. Dollar deposits are offered by leading banks in the London interbank deposit market), or the rate which is quoted by another source selected by the Administrative Agent which has been approved by the British Bankers' Association as an authorized information vendor for the purpose of displaying rates at which U.S. Dollar deposits are offered by leading banks in the London interbank deposit market (a "LIBOR Rate Alternate Source"), at approximately 11:00 a.m., London time, two (2) Business Days prior to the commencement of such LIBOR Interest Period as the London interbank offered rate for U.S. Dollars having a borrowing date and a maturity comparable to such LIBOR Interest Period (or if there shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or any LIBOR Rate Alternate Source, a comparable replacement rate determined by the Administrative Agent at such time (which determination shall be conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the LIBOR Rate Reserve Percentage.Such LIBOR Rate may also be expressed by the following formula: LIBOR Rate
